         Case 4:21-mj-00053-JTJ Document 10 Filed 08/25/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,               MJ-21-53-GF-JTJ

                  Plaintiff,
                                              ORDER
       vs.

 DARRYL A. ROMERO,

                  Defendant.


   IT IS HEREBY ORDERED that the Defendant will appear before Chief

United States Magistrate Judge Candy W. Dale, on Tuesday, September 7, 2021

at 4:30 p.m., via Zoom. The Zoom information will be forthcoming to the

parties a day prior to the hearing.

      DATED this 25th day of August, 2021.
